United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-3469
                      ___________________________

                               Craig L. Anderson

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                               County of Jackson

                                       Defendant - Appellee

                              Margaret Salzwedal

                                      Defendant

  Terry Whitman; Bruce Anderson; Darlene Anderson; Robert O'Connor; John
      Morrison; Cynthia Burrell; John Doe; Jane Doe, jointly and severally

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                            Submitted: July 2, 2013
                              Filed: July 3, 2013
                                [Unpublished]
                                ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.
       Craig L. Anderson appeals following the district court’s1 entry of judgment in
favor of defendants in his 42 U.S.C. § 1983 action. Upon de novo review of the
record, and careful consideration of Anderson’s arguments for reversal, we find no
basis for overturning the district court’s well-reasoned decision on the motions to
dismiss or for summary judgment. See Carmody v. Kansas City Bd. of Police
Comm’rs, 713 F.3d 401, 404 (8th Cir. 2013) (summary judgment); Laase v. County
of Isanti, 638 F.3d 853, 856 (8th Cir. 2011) (dismissal for failure to state claim based
on res judicata). We also find no abuse of discretion in the court’s denial of the other
rulings Anderson challenges, or appears to challenge, on appeal. See Wiles v. Capitol
Indem. Corp., 280 F.3d 868, 871 (8th Cir. 2002) (leave to amend complaint); Parton v.
White, 203 F.3d 552, 556 (8th Cir. 2000) (per curiam) (Fed. R. Civ. P. 59(e) motion). The
judgment of the district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.

                                          -2-